Citation Nr: 0704890	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-44 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus 
Type II (DM II), including as secondary to exposure to the 
Agent Orange. 

2.  Entitlement to an effective date earlier than September 
17, 2002, for the grant of service connection for right and 
left foot disorders.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  By a rating action in March 2004, the 
RO denied the veteran's claim of entitlement to service 
connection for diabetes mellitus II.  Subsequently, in a 
November 2004 rating decision, the RO granted service 
connection for degenerative arthritis, pes planus, hallux 
valgus and plantar fasciitis, bilateral feet, each foot 
evaluation as 20 percent disabling, effective September 17, 
2002.  The veteran thereafter perfected his appeal of both 
rating decisions.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) in June 2005.  
Thereafter, in a rating decision of September 2005, the DRO 
increased the evaluation for the right and left foot 
disorders from 20 percent to 30 percent, each foot, effective 
September 17, 2002.  That rating decision also denied the 
claim for an effective date earlier than September 17, 2002 
for the grant of service connection for a bilateral foot 
disorder.  

In the November 2004 rating decision, the RO assigned a 20 
percent disability rating for the right and left foot 
disorders, respectively, effective September 17, 2002.  A 
notice of disagreement was received in December 2004.  At his 
personal hearing in June 2005, the veteran indicated that he 
had disagreed with the effective date assigned for the grant 
of service connection for a bilateral foot disorder as well 
as the evaluations assigned for his bilateral foot disorder.  
A statement of the case (SOC), issued in October 2005, 
addressed both issues.  However, on his December 2005 
substantive appeal (VA Form 9), the veteran specifically 
stated that he was only appealing the issue of an earlier 
effective date prior to September 17, 2002 for the grant of 
service connection for a bilateral foot disorder.  38 C.F.R. 
§§ 20.200, 20.202 (2006).  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
bilateral foot disorder was received at the RO on December 
21, 1995.  

2.  The RO denied service connection for a bilateral foot 
disorder in a June 1996 rating decision.  The veteran was 
notified that his claim had been denied by the RO in a letter 
dated June 24, 1996.  The RO was informed the veteran's 
service medical reports were unavailable for review.  

3.  The veteran's request to reopen his claim was received by 
the RO on September 17, 2002.  

4.  The RO, after receiving the veteran's service medical 
records, and a VA examination report and opinion, which 
opined that his present bilateral feet disorder were at least 
as likely as not secondary to in-service foot problems, 
reopened the claim and granted service connection for 
degenerative arthritis, pes planus, hallux valgus and plantar 
fasciitis, bilateral feet, in a November 2004 rating 
decision.  

5.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.  

6.  There is no reliable evidence of actual exposure to 
herbicides during service.  

7.  Diabetes mellitus was not manifested during service or 
within one year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The requirements for an earlier effective date of 
December 21, 1995, for the grant of service connection for a 
bilateral foot disorder, have been met.  38 U.S.C.A. §§ 5103, 
5108, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156 (c), 
3.159, 3.400(q) (2) (2006).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  With 
respect to the claim for service connection for diabetes 
mellitus, type II, VA satisfied its duty to notify by means 
of a letter dated in February 2004 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decision.  Another letter was issued 
in March 2006.  With respect to the claim for an earlier 
effective date for a bilateral foot disorder, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in March 2006 was not given prior to the first 
AOJ adjudication of that claim, the notice as provided by the 
AOJ prior to the transfer and recertification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Another letter was issued in May 2006.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

In this case, while the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
grant of service connection for a bilateral foot disorder 
under the holding in Dingess v. Nicholson, Nos. 01-1917 and 
02-1506 prior to initial adjudication of his claim in 
September 2005, he was notified of the law and regulations 
pertaining to effective dates in the SOC, and was given ample 
opportunity to provide additional evidence or argument.  
Despite the absence of an initial VCAA notice provided to the 
veteran on the effective date element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claims.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The veteran's DD Form 214 indicates that the veteran's 
military occupational specialty was as a wireman; he was 
assigned to the 295 Supply Company.  His military personnel 
records indicate that the veteran was stationed in Germany 
for 2 months and 14 days.  It indicates that he was awarded 
the National Defense Service Medal.  

The service medical records covering the period of active 
duty, between 1967 and 1969 are negative for any complaints, 
findings, or diagnoses of diabetes mellitus.  On the occasion 
of his separation examination in 1969, the veteran denied any 
history of diabetes.  

The veteran's original claim for a bilateral foot disorder 
(VA Form 21-526) was received at the RO on December 21, 1995.  

Of record is a memorandum, dated June 6, 1996, indicating 
that numerous unsuccessful attempts were made to obtain 
service records.  It was noted that all efforts to obtain the 
veteran's service military records had been exhausted and 
further efforts were futile.  It was determined that the 
records were not available.  

By a rating action in June 1996, the RO denied the veteran's 
claim for service connection for a bilateral foot disorder.  
The unavailability of service medical records was noted.  He 
was notified of that determination and of his appellate and 
procedural rights by letter dated later in June 1996.  

Received in September 2002 was a statement in support of 
claim (VA Form 21-4138), wherein he expressed disagreement 
with the denial of his claim because the military failed to 
provide medical records.  The veteran also requested that his 
claim be reopened.  Submitted in support of the veteran's 
claim were service medical records, dated in April 1968 and 
August 1969, which show that the veteran was placed on 
profile for disability caused by his right foot, diagnosed as 
osteoporosis of the right foot.  Subsequently received were 
additional service medical records, which show that the 
veteran in November 1968 for evaluation of osteoporosis of 
the right foot.  In August 1969, it was noted that the 
veteran injured his left ankle yesterday playing ball; he 
also reported pain in the right ankle.  On the occasion of 
his separation examination, in August 1969, the veteran 
reported a history of foot trouble; it was noted that the 
veteran was placed on profile, and it was noted that the 
right foot disorder existed prior to service.  

Received in February 2003 were medical records from Kaiser 
Permanente, dated from May 1995 to July 2002, reflecting 
treatment for several disabilities, including diabetes 
mellitus.  A physical examination report, dated in October 
1995, indicated that the veteran had a 15 year history of 
noninsulin-dependent diabetes mellitus.  

Of record is the report of x-ray study of the veteran's feet, 
dated in February 2003, reflecting a finding of bilateral 
hallux valgus, with degenerative changes at the first 
metatarsophalangeal joint; overlying small bunions were also 
noted.  The impression was bilateral hallux valgus, prominent 
right retrocalcaneal spur, and right pes planus.  

Received in March 2004 was a medical statement from Dr. 
Horace Stevens, indicating that the veteran had been his 
patient in the 1970's; however, he no longer had his records.  
Dr. Stevens recalled treating the veteran for foot pain.  He 
noted that the veteran had problems with his feet in service, 
and he continued to experience problems after his discharge 
from service.  Dr. Stevens noted that he recently took an x-
ray of the veteran's feet that showed bilateral hallux 
valgus, degenerative changes at the first metatarsophalangeal 
joints, and overlying small bunions.  In another statement, 
also dated in March 2004, Dr. Stevens indicated that the 
veteran was treated for diabetes mellitus in the early 
1970's; he noted that the group which treated the veteran has 
ceased to exist, and the records are no longer available.  
Dr. Stevens noted that he was no longer treating the veteran, 
and was not familiar with his course of therapy.  

A VA examination report, dated in April 2004, reflects 
diagnoses of bilateral pes planus, moderate, bilateral hallux 
valgus, bilateral plantar fasciitis, and degenerative 
arthritis bilateral feet.  The VA examiner concluded that the 
current bilateral foot condition is at least as likely as not 
secondary to his inservice foot problems.  The examiner 
further noted that there was no specific documentation in the 
medical records submitted that the veteran had any fracture 
of the feet prior to entering the military service.  

At his personal hearing in June 2005, the veteran indicated 
that he filed an initial claim for service connection for a 
bilateral foot condition in 1971.  The veteran indicated that 
he filed another claim in December 1995; he did not recall 
responding to the RO's rating decision of 1996.  The veteran 
maintained that he should also be granted an earlier 
effective date for the grant of service connection based on 
the medical statement from Dr. Stevens, indicating that he 
treated him back in the 1970's.  The veteran testified that 
he developed diabetes mellitus as a result of his exposure to 
other individuals who had been exposed to Agent Orange; he 
also argued that the diabetes was caused by the diet which he 
had to follow during his period of service.  

Of record is a medical statement from Dr. Leon H. Ewin, dated 
in August 2005, indicating that the veteran is a patient of 
his with multiple medical problems.  He noted that the 
veteran stated that the pain started when he was in the army.  
Dr. Ewin indicated that there was apparently extensive 
documentation of foot pain in the veteran's service records.  
Since that time, he has had ongoing pain in both feet and had 
had podiatric evaluation for this; he noted that the 
veteran's feet were quite flat and most likely the extensive 
exercise with running and jumping while in the Army 
contributed to his ongoing foot problems.  


III.  Legal Analysis-Service connection.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a) (6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§ 1116(f).  

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 3.307(a) (6) 
(ii).  

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to individuals who 
themselves were exposed to Agent Orange in service.  The 
veteran's service medical records do not reveal a diagnosis 
of diabetes mellitus during active military service.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307 (a) (6) (iii).  

The RO has obtained a copy of the veteran's discharge papers, 
DD 214, which reveal that the veteran served as a wireman; he 
was assigned to the 295 Supply Company.  His military 
personnel records indicate that the veteran was stationed in 
Germany for 2 months and 14 days.  There is no evidence which 
shows that veteran actually visited or made any trips into 
Vietnam or the waters offshore.  While the evidence of record 
shows that the veteran currently has medical diagnoses of 
type 2 diabetes mellitus, the Board finds that the veteran 
has not met the regulatory presumption of active service in 
the Republic of Vietnam during the Vietnam era.  Therefore he 
is not presumed to have been exposed to Agent Orange during 
service.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  The United States Court of 
Appeals for Veterans Claims (Court) has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

In the present case, the medical evidence of record reveals a 
current diagnosis of type 2 diabetes mellitus.  The veteran 
is not presumed to have been exposed to Agent Orange during 
service and there is no evidence documenting any such 
exposure.  Moreover, there is nothing in the veteran's 
service medical records which indicates that diabetes 
mellitus was manifested or diagnosed during his active 
service.  There is also no evidence that diabetes mellitus 
manifested to a compensable degree within one year of the 
veteran's separation date from active service, and there is 
no competent evidence which links the veteran's current 
diabetes mellitus to his active military service.  
Accordingly, service connection for diabetes mellitus, type 
2, is not warranted.  

In a July 2002 private medical statement, it was reported 
that there was a 35 year history of diabetes mellitus.  This 
statement would place the onset of diabetes mellitus as 1967.  
However, this history is unsupported and is in clear conflict 
with the normal service medical records.  It is also 
inconsistent with the January 2004 report that diabetes 
mellitus had been diagnosed in the 1970's.  It is also 
inconsistent with a 1995 private medical statement that 
diabetes mellitus had been diagnosed in 1982.  Clearly, the 
histories are wildly inconsistent.  None is supported by 
contemporaneous data, and none establishes the presence of 
diabetes mellitus to a compensable degree within one year of 
separation.  Moreover, none of the reported history is a 
reliable indicating of the date of onset.  The Board finds 
that the more probative evidence establishes an onset more 
than one year after service.  In particular, a July 1997 
document notes a 15 year history of diabetes mellitus.  The 
document appears to be for treatment purposes and is accepted 
as more reliable than unsupported documents generated in 
proximity to the claim.  Although the 1997 document also is 
unsupported, it constitutes a statement against interest and 
is considered more probative.

Based on the evidence, the Board has determined that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The evidence shows that the veteran did not have 
diabetes mellitus until many years after service, and there 
are no medical reports of record that indicate the diabetes 
mellitus is related to any disease or injury he had in 
service.  His own assertion that he was exposed to others who 
had been exposed to Agent Orange is unsupported, and he 
provides an insufficient factual foundation to accord his 
statement any weight.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the benefits sought on appeal are denied.  


IV.  Legal Analysis-EED.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose whichever is the later.  The effective date 
of disability compensation based on direct service connection 
is the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2006).  

Effective dates based on new and material evidence (38 C.F.R. 
§ 3.156); service department records: To agree with 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is the later, subject to rules 
on original claims filed within 1 year after separation from 
the service.  38 C.F.R. § 3.400(q) (2) (2006).  

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156 (c) 
(2006).  

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following:

A claim which is "reopened" under the section 5108 on the 
basis of "new and material evidence" from other than service 
department reports is essentially a new claim, rather than a 
continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104 (b)...

In contrast, where the claim is reopened on the basis of new 
and material evidence from service department reports, the VA 
has consistently treated it as a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim.  See 38 
C.F.R. § 3.400(q)(2); VA G.C. Digested Opinion, July 17, 1984 
stating that section 3.400(q)(2) reflects "a longstanding VA 
policy treating supplemental service department reports 
correcting prior erroneous reports as providing a basis for 
an award of benefits based on the veteran's original claim."  

The assignment of the effective date for service connection 
for a bilateral foot disorder clearly is governed by the 
regulations at 38 C.F.R. § 3.400 (q) (2) (2006).  At the time 
of the original rating decision denying service connection 
for a bilateral foot disorder, in June 1996, the veteran's 
service medical records were not available and were not 
considered by the RO in adjudicating the claim.  

When as in this case, the issue involves the incurrence or 
aggravation of a foot disorder, the service medical records 
are relevant.  His status at service entrance and any 
references to an existing foot disorder and the nature of 
that foot disorder noted in either his service medical or 
service personnel records would be of probative value in 
determining whether there was any indication of an increase 
in severity in service.  

The regulations do not require that the service medical 
records alone provide sufficient evidence to support a grant 
of service connection to be found new and material.  Clearly, 
in this case the evidence in support of his claim included 
the pre-induction examination in May 1967 which reported no 
history of foot trouble, and the enlistment examination in 
September 1967 noting no physical defects.  Also submitted in 
support of the veteran's claim were service medical records 
showing treatment for osteoporosis of the right foot, and the 
veteran was evaluated in October 1968 and diagnosed with 
bilateral hallux valgus.  The service medical records were 
new and material within the meaning of 38 C.F.R. § 3.156 
(2002).  

All that is required is that the claim be reopened after 
service department records are found and considered by the 
RO, new and material, for the provisions of 38 C.F.R. § 3.400 
(q)(2)(2006) to apply.  As explained in Spencer above, when a 
claim is reopened based on submission of service medical 
records it is a true "reopening" of the original claim and a 
review of the former disposition in light of the service 
department reports which were considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  

The claims folder reveals the veteran's original claim for VA 
benefits, which included a claim for service connection for a 
bilateral foot disorder, was received on December 21, 1995.  
The claims folder does not include any earlier communications 
from the veteran which could be considered claims.  There are 
no claims dated within one year of his separation from the 
service in September 1969.  

The evidence supports the grant of an earlier effective date 
for service connection for a bilateral foot disorder of 
December 21, 1995.  


ORDER

Service connection for diabetes mellitus, type II, is denied.  

An earlier effective date of December 21, 1995, for service 
connection for a bilateral foot disorder is granted, subject 
to regulations governing the award of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


